Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

             United States Court of Appeals
                           For the First Circuit

No. 05-2723

                                 SAÚL RAMÍREZ,

                                   Petitioner,

                                         v.

                ALBERTO R. GONZALES, ATTORNEY GENERAL,

                                   Respondent.


                ON PETITION FOR REVIEW OF AN ORDER OF
                   THE BOARD OF IMMIGRATION APPEALS


                                   Before
                            Boudin, Chief Judge,
                         Torruella, Circuit Judge,
                          and Dyk,* Circuit Judge.


     Jeff Ross and Ross & Associates on brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Greg Mack, Senior Litigation Counsel, Office of Immigration
Litigation, and Siu P. Wong, Department of Justice, Civil Division,
Office of Immigration Litigation, on brief for respondent.



                                August 22, 2006




     *
         Of the Federal Circuit, sitting by designation.
            Per Curiam.   Saul Ramirez, a citizen of Guatemala, was

born in 1967 in the region of Jalapa, Guatemala.           His father was a

military commissioner in San Pedro Pinola performing duties on

behalf of the army.        According to Ramirez, this resulted in

guerrillas targeting the family; specifically, he says that in the

early and mid-1980s, his uncle and then a cousin were murdered

allegedly by guerrillas; his father received death threats; and

guerrillas sprayed his house with bullets, killing a neighbor.

            Shortly after this last killing in 1987, Ramirez traveled

to the United States, entering illegally.              In 1996, Ramirez was

convicted of several crimes, including assault and battery by a

dangerous weapon.    In 2003, he was ordered removed under 8 U.S.C.

§ 1182(a)(2)(A)(i)(I), and then sought withholding of removal on

grounds of threatened political persecution, id. § 1231(b)(3), and

under the Convention Against Torture, see 8 C.F.R. § 208.16(c).

Following   a   hearing   in   2004,   relief    was    denied   and,     after

exhausting his remedies before the Board of Immigration Appeals,

Ramirez sought review in this court.

            Because the Board affirmed summarily, we review the

decision of the Immigration Judge directly, Katebi v. Ashcroft, 396

F.3d 463, 465-66 (1st Cir. 2005), and in matters such as this,

"administrative     findings   of   fact   are   conclusive      unless    any

reasonable adjudicator would be compelled to conclude to the




                                    -2-
contrary." 8 U.S.C. § 1252(b)(4)(B); Estrada-Canales v. Gonzales,

437 F.3d 208, 215 (1st Cir. 2006) (substantial evidence standard).

           The IJ, without questioning Ramirez' credibility, found

that   Ramirez    had   established    neither       past   persecution     nor   a

reasonable basis for fear of future persecution.                   We bypass the

former finding, which depends importantly on how far the threats to

his father and the violence against other family members (two

deaths and the attack on the house) can be regarded as creating a

threat to Ramirez himself that would be classed as political

persecution.

           Even if past persecution were assumed to have occurred in

the 1980s, this would do no more than create a presumption of

future persecution that the government could overcome by showing

that at the present time no objective basis exists for such a

threat.    8     C.F.R.   §    1208.16(b)(1).        The    IJ   found   that   the

government had so proved, relying both upon facts pertinent to

Ramirez and upon the State Department's 2001 Country Report on

Human Rights Practices for Guatemala.            We agree that substantial

evidence clearly supports the IJ's determination.

           According to the country report, peace accords were

signed in 1996 between the government and the guerrillas; a party

based on the former guerrilla movement won seats in the legislature

in 1999; and although progress is halting, the country report says

that   there     were     no   indications      of    politically        motivated


                                      -3-
disappearances or guerrilla violence in the period reported upon.

Similar    conclusions       were    reached       in     other   cases   involving

Guatemala.       See Palma-Mazariegos v. Gonzales, 428 F.3d 30, 35-36

(1st Cir. 2005); Rodriguez-Ramirez v. Ashcroft, 398 F.3d 120, 125

(1st Cir. 2005); Quevedo v. Ashcroft, 336 F.3d 39, 42 (1st Cir.

2003).

                 Ramirez's father and mother still live in San Pedro

Pinola,    and    his   brother     and    sister       still   live   elsewhere   in

Guatemala, all apparently unmolested.               See Aguilar-Solis v. INS,

168 F.3d 565, 573 (1st Cir. 1999).              Ramirez could not say when his

father    last    received   a    threat    from    the     guerrillas;    the   last

incident he cites in his testimony occurred in 1987.                       Although

Ramirez alleged that two men were recently killed in his village by

guerrillas, he knew nothing about the circumstances of their deaths

beyond the village gossip shared with him by his mother (which did

not suggest any specific targeting of Ramirez's family).

            In sum, the IJ agreed that some level of politically

motivated violence continues in Guatemala but found no objective

basis for believing that Ramirez was a target, and the record

supports that determination. As to Ramirez' alternative ground for

relief, the IJ found "absolutely no evidence" that Ramirez would be

subjected to torture if he were to return to Guatemala.                            The

petition for review must be denied.

            It is so ordered.


                                          -4-